Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

     Claims 1-4, 7-11, 14-16, and 19-20 are rejected under 35 USC 102(a)(1) as being anticipated by Zhu et al. “Angle of Arrival Estimation Using an Adaptive Machine Learning Framework” (of record in Applicant’s IDS filed 1/7/20). 

     As to claim 1, Zhu teaches a wireless network device to calculate an angle of arrival or an angle of departure (abstract), comprising: an antenna array comprising a plurality of antenna elements (see fig.1); a wireless network interface (e.g. IoT devices, see pg. 296, right col. last two lines), wherein the wireless network interface receives an incoming signal using the antenna array and generates an I signal and a Q signal (see table 1); a processing unit and a memory device (e.g. see Bluetooth communication system, pg. 294, right col. line 1-8), comprising instructions, which when executed by the processing unit, enable the wireless network device to: receive a packet that includes a constant tone extension (see section II, detailing antenna elements receiving packet, and see fig.2), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a guard period, a reference period, a plurality of switch slots and a plurality of sample slots (see pg. 295 right col. section III, last two lines and fig.2, showing slots and table 1); sample the CTE during each of the plurality of sample slots see fig.2 and table 1), wherein each antenna element samples at least one sample slot; store a 

     As to claim 7, Zhu teaches a wireless network device to calculate an angle of arrival or an angle of departure (abstract), comprising: an antenna array comprising a plurality of antenna elements (see fig.1); a wireless network interface (e.g. IoT devices, see pg. 296, right col. last two lines), wherein the wireless network interface receives an incoming signal using the antenna array and generates an I signal and a Q signal (see table 1); a processing unit and a memory device (e.g. see Bluetooth communication system, pg. 294, right col. line 1-8), comprising instructions, which when executed by the processing unit, enable the wireless network device to: receive a packet that includes a constant tone extension (see section II, detailing antenna elements receiving packet, and see fig.2), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a guard period, a reference period, a plurality of switch slots and a plurality of sample slots (see pg. 295 right col. section III, last two lines and fig.2, showing slots and table 1); sample the CTE during each of the plurality of sample slots see fig.2 and table 1), wherein each antenna element samples at least one sample slot; store a plurality of I and Q signals, where one I signal and one Q signal is stored during each sample slot (fig.2 shows time-slotted operation); create an I and Q array, wherein dimensions of the I and Q arrays are equal to dimensions of the antenna array (array dimensions modulated, see pg.295 left col. equations (1)-(5)), such that a value of an element in the I array is representative of the I signals obtained by a respective antenna element and a value of an element in the Q array is representative of the Q signals obtained by the respective antenna element (channels and respective antenna, see III on pg.295 and c.f. fig.2); and use the I and Q arrays as inputs to a 
    As to claim 8, Zhu teaches the wireless network device of claim 7, wherein the third output associated with the strongest signal is set to one and the other third outputs are normalized to this output (see fig.3 and table 1).
     As to claim 9, Zhu teaches the wireless network device of claim 7, wherein the first/second outputs comprise an azimuth angle and an elevation angle (see fig.3 and table 1 showing azimuth and elevation under “simulation parameters”).     As to claim 10, Zhu teaches the wireless network device of claim 7, wherein the outputs comprise a first complex number where an arc tangent of the first complex number is an azimuth angle and a second complex number where an arc tangent of the second complex number is an elevation angle (see table 1).    As to claim 11, Zhu teaches the wireless network device of claim 7, wherein the neural network comprises a convolutional neural network (see pg.296 lines 10-25 teaching neural networks).     As to claim 14, Zhu teaches a wireless network device to calculate an angle of arrival or an angle of departure (abstract), comprising: an antenna array comprising a plurality of antenna elements (see fig.1); a wireless network interface (e.g. IoT devices, see pg. 296, right col. last two lines), wherein the wireless network interface receives an incoming signal using the antenna array and generates an I signal and a Q signal (see table 1); a processing unit and a memory device (e.g. see Bluetooth communication system, pg. 294, right col. line 1-8), comprising instructions, which when executed by the processing unit, enable the wireless network device to: receive a packet that includes a constant tone extension (see section II, detailing antenna elements receiving packet, and see fig.2), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a guard period, a reference period, a plurality of switch slots and a plurality of sample slots (see pg. 295 right col. section III, last two lines and fig.2, showing slots and table 1); sample the CTE during each of the plurality of sample slots see fig.2 and table 1), wherein each antenna element samples at least one sample slot; store a plurality of I and Q signals, where one I signal and one Q signal is stored during each sample slot (fig.2 shows time-slotted operation); create I and Q arrays, wherein dimensions of the I and Q arrays are equal to dimensions of the antenna array (array dimensions modulated, see pg.295 left col. equations (1)-(5)), such that a value of an element in the I array is representative of the I signals obtained by a respective antenna element and a value of an element in the Q array is representative of the Q signals obtained by the respective antenna element (channels and respective antenna, see III on pg.295 and c.f. fig.2); and use the I and Q arrays as inputs to a neural network (section V on pg.296), wherein the neural network produces outputs indicative of 

     As to claim 15, Zhu teaches the wireless network device of claim 14, wherein the use of N different I and Q arrays compensates for carrier frequency offset (see figs.2-3 showing offset).     As to claim 16, Zhu teaches the wireless network device of claim 14, wherein the processing unit samples the CTE during at least a portion of the guard period and the reference period and creates initial I and values based on samples from the guard period and the reference period, and wherein the initial I and Q values are inputs to the neural network (see pg. 295 right col. section III, last two lines and fig.2, showing slots and table 1).

  As to claim 19, Zhu teaches the wireless network device of claim 16, wherein the neural network produces an output indicative carrier frequency offset  (see pg.296 lines 10-25 teaching neural networks).

  As to claim 20, Zhu teaches the wireless network device of claim 14, wherein the neural network comprises a convolutional neural network (see pg.296 lines 10-25 teaching neural networks).
    
Claim Rejections - 35 USC § 103

     Claims 5, 12, 17, 18, are rejected under 35 USC 103(a) as being unpatentable over Zhu, of record. 

      As to claim 5, Zhu teaches the wireless network device of claim 4. Zhu doesn’t expressly teach wherein the convolutional neural network comprises a convolutional stage and a fully connected stage, wherein the convolutional stage comprises one or more convolutional layers and the fully connected stage comprises one or more fully connected layers. However, please N.B., these features are routine in neural networks and would be common to implement. It would be obvious to modify Zhu by implementing the recited features of the neural network in order to modulate the network as desired.  

      As to claim 12, Zhu teaches the wireless network device of claim 11. Zhu doesn’t expressly teach wherein the convolutional neural network comprises a convolutional stage and a fully connected stage, wherein the convolutional stage comprises one or more convolutional layers and the fully connected stage comprises one or more fully connected layers. However, please 
     As to claim 17, Zhu teaches the wireless network device of claim 16. Zhu doesn’t expressly teach wherein the convolutional neural network comprises a convolutional stage and a fully connected stage, wherein the initial I/Q values are inputs to the fully connected stage. However, please N.B., these features are routine in neural networks and would be common to implement. It would be obvious to modify Zhu by implementing the recited features of the neural network in order to modulate the network as desired. 

      As to claim 18, Zhu teaches the wireless network device of claim 16. Zhu doesn’t expressly teach wherein the convolutional neural network comprises a convolutional stage and a fully connected stage, wherein the convolutional stage comprises one or more convolutional layers and the fully connected stage comprises one or more fully connected layers. However, please N.B., these features are routine in neural networks and would be common to implement. It would 
Claim Objections
      As to claim 6, 13 are objected to for depending upon a rejected base claim but would otherwise be considered allowable.  The mechanics of each antenna element samples at least two sample slots and the value of an element in the I array is an average of the I signals obtained by a respective antenna element and a value of an element in the Q array is an average of the Q signals obtained by the respective antenna element is not considered by the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646